—Judgment unanimously reversed and a new trial granted. Memorandum: Defendant was not provided with notice of the People’s intention to introduce at trial statements made by defendant to a police officer, as required by CPL 710.30. The People concede that under the circumstances of this case a new trial is warranted. Although no objection was made to the offer of these statements at trial, we find upon a review of the record that the use of these statements did not constitute harmless error and that such a reversal is required in the interests of justice (CPL 710.30). (Appeal from judgment of Onondaga County Court—burglary, second degree.) Present—Marsh, P. J., Moule, Cardamone, Simons and Schnepp, JJ.